Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kelvin Shamar Moore, Jr., Appellant                   Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-14-00209-CR         v.                         CR02059). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect an
assessment of $2,532.50 in court costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kelvin Shamar Moore, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MARCH 31, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk